PER CURIAM.
Order appealed from reversed, and order of May 31, 1902, amended by inserting therein, at the end of the first restraining paragraph thereof, the following: “It is also ordered that said defendants, their servants, agents, and attorneys, and each of them, be, and they hereby are, enjoined from in any manner using the word ‘Coming,’ or the words ‘Corning Cut Glass,’ or any combination thereof, in connection with the sale, offering for sale, or advertising of its glass, unless such use shall in each instance be accompanied by a statement which shall clearly indicate to any purchaser, or prospective purchaser, and to the public, that the glass sold, offered for sale, or advertised by the defendant is not glass manufactured by the plaintiff, or from blanks manufactured by it,” — without costs of this appeal to either party.